 BLUE RIDGE SHOE CO.Blue Ridge Shoe CompanyandDrivers Local UnionNo.61,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. CaseI1-CA-3732March 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSUpon a charge filed by Drivers Local Union No.61, affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 11, issued acomplaint on September 27, 1968, alleging that BlueRidge Shoe Company, herein called the Respondent,had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(5)of the National Labor Relations Act, asamended.Thereafter,theRespondent filed ananswertothecomplaint,admittingcertainjurisdictional and factualallegations,but denyingthe commission of any unfair labor practices.On October 31, 1968, the parties to thisproceeding filed with the National Labor RelationsBoard a stipulation of facts, and requested that thiscase be transferred directly to the Board for theissuance of findings of fact, conclusions of law, andaDecision and Order. The parties waived theirrights to a hearing before a Trial Examiner and theissuanceof a Trial Examiner's Decision. Theyagreed that the formal documents in this case and inCase 11-RC-2659, including the stipulation of facts,shall constitute the entire record in the case.On November 4, 1968, the Board issued an Ordergranting the motion, approving the stipulation, andtransferring the case to the Board. Thereafter, briefswere filed by the Respondent and the GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the basis of the stipulation of facts, thebriefs, and the entire record in the case, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporationengaged in the business of manufacturing footapparelat its plant located in Boone, NorthCarolina.Duringthepast12months,the11Respondent shipped goods valued in excess of$50,000 from its Boone plant to points outside theStateofNorthCarolinaandpurchasedrawmaterials valued in excessof $50,000 directly frompoints located outside the State of North Carolina.We find that the Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of the Act,and that it will effectuate the policiesof the Actto assert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn August 15, 1968, the Board certified theUnion as the exclusive bargaining representative ofthe Respondent's employees in an appropriate unit,following a consent election held on February 19,1968, inwhich a majority of the employeesdesignatedtheUnionastheirbargainingrepresentative, by a vote of 188 for the Union and154 against, with one vote challenged.' On August19, 1968, the Union requested a meeting with theRespondentforthepurposesofcollectivebargaining.By letter dated August 23, 1968, theRespondent refused this request. Since August 23,1968, the Respondent has refused to bargain withthe Union. The Respondent defends this refusal tomeet with the Union on the ground that the electionand certification are invalid. It asserts, as it did intherepresentationproceeding,thattheBoardimproperly failed to sustain all or a portion of theEmployer'sObjections to Conduct Affecting theResults of the February 19, 1968, election, and,consequently, that the Board improperly certifiedtheUnion as the bargaining representative of theemployees.After the election, the Respondent filed the saidobjections to the conduct of the election. TheRegional Director conducted an investigation and onMay 8, 1968, issued and duly served upon thepartieshisReport on Objections, in which herecommended that said objections be overruled intheir entirety and that the Union be certified as thecollective-bargainingrepresentativeoftheemployees.On May 22, 1968, the Respondent filed itsexceptions to the Regional Director's Report, andon August 15, 1968, the Board issued its Decision'See Decision and Certification of Representative issued on August 15,1968, in CaseI I-RC-2659 (unpublished).The stipulated bargaining unit isas follows:All production and maintenance and plant clerical employees at theEmployer'sBoone,North Carolina,location,but excludingallofficeclericalemployees,guards,watchmen,professional(thenurse)employees,the office janitor,and supervisors as defined in the Act.175NLRB No. 4 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDandCertificationofRepresentativeintherepresentationproceedings, inwhich the Boardadopted theRegionalDirector'sfindingsandrecommendations.B. Validity of the CertificationTheRespondent'sposition in this complaintproceeding is the same as that taken in itsexceptions to the Regional Director's Report, whichwe adopted. We rejected those exceptions because itappeared to us that the alleged threats to employees,even if proved, were not sufficiently substantial tocreate an atmosphere of fear and reprisal preventinga general freedom of choice in the election, and thattheotherUnion conduct objected to did notimproperlyinterferewiththeelection.TheRespondent has not come foward with any newlydiscoveredor previously unavailable evidence orspecial circumstances requiring our reevaluation ofthe issues which were settled in the representativeproceeding.We adhere to our rulings in thatproceeding.We therefore reaffirm the certificationoftheUnionastheexclusivebargainingrepresentative of Respondent's employees, based onthe election held on February 19, 1968, and findthat at all times since that date the Union has been,and now is, the exclusive bargaining agent of allemployees in the appropriate bargaining unitdescribed above.C. The RefusalTo BargainAs stipulated by the parties, the Union, onAugust 19, 1968, requested the Respondent tocommence negotiations for collective-bargainingagreementcoveringtheseemployeesintheappropriateunit,and on August 23, 1968, theRespondent replied, refusing to bargain with theUnion on the ground that its certification wasinvalid.We find that since on and after August 23,1968,theRespondenthasrefusedtobargaincollectivelywith the Unionin violationof Section8(a)(l) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with itsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructing the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it toceaseanddesisttherefromand take certainaffirmative action to effectuate the policies of theAct.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirelectedbargainingagentfortheperiodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OFLAW1.The Respondentisanemployer within themeaning of Section 2(2) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allproduction and maintenance and plantclericalemployees at the Respondent's Boone,North Carolina, location, but excluding all officeclerical employees, guards, watchmen, professional(thenurse)employees, the office janitor, andsupervisors,as defined in the Act, constitute anappropriateunitforthepurposes of collectivebargaining within themeaningof Section 9(b) of theAct.4.By virtue of Section 9(a) of the Act, the Unionhas been since February 19, 1968, the exclusivebargaining representative of the employees in theabove-described unit.5.By refusing to recognize, meet, and bargainwith the Union as the exclusive collective-bargainingrepresentative of the employees in the appropriateunit, the Respondent, since August 23, 1968, hasengaged in unfair labor practices in violation ofSection 8(a)(5) of the Act; and has interfered with,restrained, and coerced its employees in the exerciseof rights guaranteed to said employees in Section 7of the Act, and has thereby engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affectcommerce within themeaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Blue Ridge Shoe Company, Boone, North Carolina,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with Drivers Local Union No. 61,affiliatedwith the International Brotherhood of BLUE RIDGE SHOE CO.Teamsters, Chauffeurs,Warehousemen and HelpersofAmerica,astheexclusivebargainingrepresentative of the employees in the followingappropriate bargaining unit:All production and maintenance and plant clericalemployeesemployedbyBlueRidgeShoeCompany at its Boone, North Carolina, plant,excludingallofficeclericalemployees,professional(thenurse)employees,guards,watchmen, the office janitor, and supervisors, asdefined in the Act(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Bargain collectively concerning wages, hours,and other terms and conditions of employment withtheUnion as the exclusive representative of theemployees in the appropriate unit and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its place of business in Boone, NorthCarolina, copies of the attached notice marked"Appendix."'Copies of said notice, on formsprovided by the Regional Director for Region 11,shall,afterbeingsignedby the Respondent'srepresentative,bepostedby the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenotices to its employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the aforesaid Regional Director, inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to complyherewith.in the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "Pursuantto a Decree of the United States Court ofAppeals Enforcing an Order "APPENDIXNOTICE To ALL EMPLOYEES13Pursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withDriversLocalUnionNo. 61, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, as theexclusive collective-bargaining representative of all ouremployees in the following unit.All production and maintenance and plant clericalemployees at ourBoone,NorthCarolina, plant,excluding all office clerical employees, professional(the nurse) employees, guards, watchmen, the officejanitor, and supervisors, as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.WE WILL bargain collectively with the Union and, ifan understanding is reached, we will sign a contractwith the Union.BLUERIDGESHOECOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-2911.